Citation Nr: 0406605	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  03-00 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from April 1944 to November 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision by the Pittsburgh, Pennsylvania Department of 
Veterans Affairs (VA) Regional Office (RO). 

The veteran's motion to advance his case on the docket of the 
Board, received on March 3, 2004, was granted on March 9, 
2004, pursuant to the provisions of 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran's service-connected disabilities and 
respective ratings are: post-traumatic arthritis with status 
post-left total knee arthroplasty, 60 percent; status post-
right total knee arthroplasty, 60 percent; and draining 
sinus, right triceps muscle, residuals of bubonic plague 
inoculation, right arm, 10 percent.

3.  The combined disability rating for the veteran's service-
connected disabilities is 90 percent.

4.  The veteran's service-connected disabilities prevent him 
from securing or following a substantially gainful occupation 
consistent with his education and occupational background.


CONCLUSION OF LAW

Entitlement to a TDIU due to service-connected disabilities 
is established.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law in November 2000.  In 
addition, regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)) were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Board has found the evidence and information currently of 
record to be sufficient to substantiate the veteran's claim.  
Therefore, no further development is required to comply with 
the VCAA or the implementing regulations. 

Factual Background

Historically, the Board notes that the veteran was awarded 
service connection for post-traumatic arthritis of the right 
knee and post-traumatic arthritis of the left knee in 
December 1945.  These disabilities, now characterized as 
status post-right total knee arthroplasty and post-traumatic 
arthritis with status post-left total knee arthroplasty, are 
each currently evaluated as 60 percent disabling.

By rating action in October 1947, the RO granted service 
connection for draining sinus, right triceps muscle, 
residuals of bubonic plague inoculation, right arm.  This 
disability is currently evaluated as 10 percent disability.  
Effective October 1, 1994, the veteran's combined service-
connected disability rating was 90 percent.

A March 1981 VA clinical record notes that the veteran had 
been employed as a construction superintendent before his 
retirement.

On his May 2002 Application for Increased Compensation Based 
on Unemployability, the veteran indicated that he had worked 
full time as a supervisor from 1970 to 1975; he lost no time 
from work due to "illness" during that period.  He 
indicated that he last worked full time in 1975 when he 
became too disabled to work because of his knee disabilities 
and asbestosis.  He indicated that he had not tried to obtain 
employment since he became too disabled to work.  The veteran 
indicated that he had completed high school and a course in 
welding engineering, and that he did not have any other 
education or training.

In a November 2002 letter, Ronald G. Mehoc, M.D., noted the 
veteran's history of progressive knee problems and total knee 
arthroplasties.  He stated, "Over the past year or so now 
[the veteran] has been wheelchair-bound with inability to 
walk because of his legs giving out and weakness associated 
with both lower extremities."  Dr. Mehoc opined:

At this point, I don't feel [the veteran] 
is going to regain further strength in 
his legs to be able to ambulate.  He is 
not a good candidate to consider further 
surgery because of his severe chronic 
obstructive pulmonary disease.  I feel 
the disability related to his knees and 
his quad weakness at this point is total, 
and I do not expect that he is going to 
be able to ambulate.  He has been through 
an extensive physical therapy program 
without results.

In statements received by the RO in December 2002, the 
veteran and his daughter indicated that the veteran's knees 
and legs no longer support his weight and that he is 
therefore unable to stand upright.  The veteran maintained 
that his confinement to a wheelchair was due to his 
deteriorating knees, rather than his respiratory problems.





Analysis 

The veteran contends that he is precluded from engaging in 
substantially gainful employment due to his service connected 
disabilities and, as such, a total rating in accordance with 
the provisions of 38 C.F.R. § 4.16 is in order.  

VA will grant a TDIU when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining or maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
See also VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  

A TDIU may be assigned when a schedular rating is less than 
total if, when there are two or more disabilities, at least 
one disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a).  A total disability rating may also be assigned on 
an extra-schedular basis, pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).

While the United States Code and the Code of Federal 
Regulations do not offer a definition of "substantially 
gainful employment," the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has addressed this 
issue.  The Court noted that since the foregoing terms were 
ill-defined by the laws and regulations pertaining to VA, 
much could be learned from the decisions of the United States 
Circuit Courts of Appeals which had considered the question 
of whether a Social Security disability claimant was able to 
engage in "substantial gainful activity."  In Moore v. 
Derwinski, 1 Vet. App. 356, 359 (1991), the Court noted in 
particular the following standard announced by the 8th 
Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

As noted above, the combined rating of the veteran's service-
connected disabilities (two of which are evaluated as more 
than 40 percent disabling) is 90 percent.  Therefore, the 
veteran satisfies the percentage rating requirements of 38 
C.F.R. § 4.16(a).  The question that remains, however, is 
whether his service-connected disabilities preclude him from 
engaging in substantially gainful employment (i.e., work that 
is more than marginal, which permits the individual to earn a 
"living wage").  Moore, 1 Vet. App. at 359.

Furthermore, the veteran reports that he has only completed a 
high school education.  He retired in 1975 because of 
physical problems, including problems with his knees.  In a 
November 2002 opinion, the veteran's private physician stated 
that the veteran's bilateral knee problems had confined him 
to a wheelchair.  He opined that "the disability related to 
[the veteran's] knees and his quad weakness at this point is 
total."

The Board recognizes that the veteran is 87 years old and has 
many nonservice-connected disabilities that have a great 
impact on his employability.  However, the Board also notes 
that the veteran is confined to a wheelchair.  The Board 
finds that there is no appropriate basis for attributing the 
veteran's confinement to a wheelchair to nonservice-connected 
disability.  Therefore, the Board has concluded that the 
service-connected disabilities are sufficient by themselves 
to preclude the veteran from obtaining or maintaining any 
form of substantially gainful employment consistent with his 
limited education and employment background.




ORDER

Entitlement to a TDIU due to service-connected disabilities 
is granted, subject to the criteria applicable to the payment 
of monetary benefits.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



